Citation Nr: 0010980	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-47 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 2, to December 
16, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
RO which denied service connection for a psychiatric 
disorder.  In his Substantive Appeal (VA Form 9) dated in 
October 1995, the veteran indicated that he wished to appear 
at a hearing before a member of the Board at the RO.  The 
requested hearing was scheduled in August 1997, but the 
veteran failed to appear.  The case is now before the Board 
for appellate consideration at this time.  


FINDING OF FACT

The veteran has an acquired psychiatric disorder, variously 
diagnosed, which had its onset during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, variously diagnosed, was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION  

I.  Factual Background

The Board notes initially that it finds that the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder to be "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), in that the claim is plausible.  All 
relevant facts pertaining to this claim have been developed 
to the extent possible, and no further assistance to the 
veteran is required to satisfy the VA's duty to assist him in 
the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

On the veteran's March 1994 examination prior to service 
entrance, he was evaluated as psychiatrically normal.  Review 
of the service medical records reveals that the veteran was 
referred to the mental health clinic of a military hospital 
by his unit commander in mid November 1994.  There is no 
clinical record that the psychiatric evaluation called for by 
the unit commander took place, or, if it did take place, what 
the clinical findings consisted of.  The veteran was not 
afforded a physical examination prior to discharge from the 
service.  An option form contained among the service medical 
records indicates that the veteran exercised an option not to 
have a service discharge examination.  

Following service, several attempts were made by the RO to 
obtain additional service medical records, but no additional 
service medical records were obtained.  

On a VA examination of the veteran's feet in March 1995 it 
was said that the veteran was separated from service after 
six weeks and had been told that it was for mental reasons 
and because of pain in his right foot.  The examiner said 
that the veteran was very "combative" in his conversation 
and complained that he had been told that he was "mentally 
sick" and that his foot pain was of no consequence.  It was 
said that his attitude toward the Army was "very 
belligerent".  

During a further VA general medical examination in April 1995 
it was noted that the veteran had had a recent altercation 
with his girlfriend and strangled his cat.  It was said that 
he had only served in the military for six weeks because of 
altercations with drill sergeant, improper use of his weapon 
on the rifle range, and threatening another soldier.  It was 
said that his affect was somewhat labile with obvious anger 
at times, and much suppressed anger.  The examiner assessed 
the veteran as having an obvious adjustment disorder, 
possibly with either a character disorder or post-traumatic 
stress disorder (PTSD).  The examiner said that the veteran 
needed a full psychiatric evaluation and should be considered 
fairly unstable.  

On VA psychiatric examination in September 1995 the veteran 
was said to have had problems on the rifle range during 
service and had been threatened by his sergeant.  He felt 
that he had been ridiculed and humiliated during service.  He 
was said to have a lot of emotional pain.  The veteran was 
said to suffer from dyslexia and had trouble learning 
instructions, which were a source of his difficulties in the 
service.  The veteran said that he had flashbacks of basic 
training while under stress on a couple of occasions.  On 
evaluation the veteran was dishelved and displayed anger and 
despondency.  Feelings of hopelessness and helplessness were 
reported.  He was described as obviously frightened but there 
was no thought disorder.  Hallucinations and delusions were 
denied but he did admit to suicidal ideation.  Insight and 
judgment were poor.  The diagnosis on Axis I was dysthymic 
disorder, rule out PTSD.  A personality disorder, not 
otherwise specified was diagnosed on Axis II.  On Axis IV the 
stressors were said to be service experiences and the threats 
the veteran received while in the service.  The examiner 
noted that the veteran's psychological testing revealed 
indications consistent with severe clinical depression and 
his profile was that of an acutely disturbed man.  

VA clinical records reflect outpatient treatment during 1996 
for psychiatric symptomatology.  During an initial evaluation 
in March 1996 he reported impaired sleep, nightmares, mood 
swings, and irritability.  He reported that during the 
service he had been threatened with a pistol and choked by 
his sergeant.  He had also been humiliated in front of many 
other trainees.  He said that he met with a psychologist and 
was then discharged from service.  The assessments were the 
same as those reported after the September 1995 VA 
psychiatric examination.  After VA psychological evaluation 
in May 1997, the impression was mood disorder, not otherwise 
specified, with atypical depression, irritability, anxiety 
and impulsive features.  

On a VA psychological examination in September 1999, the 
veteran gave a history of being threatened with a pistol and 
being choked during service.  He also said he was accused 
unjustly of threatening a sergeant.  He also reported heavy 
drug and alcohol abuse after service.  He gave a history of a 
VA hospitalization in January and February 1999 following a 
suicide attempt.  After evaluation, the diagnosis on Axis I 
was depressive disorder, not otherwise specified.  A 
personality disorder, not otherwise specified was diagnosed 
on Axis II.  The evaluating psychologist was not convinced 
that the veteran had PTSD, since it was not certain that the 
veteran had the full range of symptoms or that his stressors 
were true.  The examiner concluded that the veteran did not 
have psychological symptoms due to service.  

In a July 1999 statement, the Director of U.S Armed Forces 
Center for Research of Unit Records indicated that there was 
no documentation of the veteran being attacked by other 
soldiers while in the military.  

II.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for disability initially diagnosed after service when 
all the evidence indicates that the disability had its onset 
during service.  38 C.F.R. § 3.303(d).  A personality 
disorder is a developmental abnormality and not disability 
for which service connection may be granted. 38 
C.F.R.§ 3.303(c).  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressor.  38 C.F.R.§ 3.304(f).  

Initially, the Board notes that the records indicate that the 
veteran's post service psychiatric diagnoses have included a 
personality disorder.  A personality disorder is a 
development abnormality and not a disease or injury for which 
service connection may be granted.  38 C.F.R.§ 3.303(c).  The 
record also indicates that the possibility of a diagnosis of 
PTSD has been considered during the veteran's VA treatment 
and examinations in recent years.  However, a definite 
diagnosis of PTSD has never been rendered in the veteran's 
case.  Moreover, entitlement to service connection for PTSD 
also requires credible supporting evidence that the stressor 
claimed as resulting in PTSD be established by credible 
supporting evidence.  The stressor reported by the veteran 
during his 1996 VA hospitalization, and on other occasions, 
was, essentially, assaults perpetrated by a sergeant during 
basic training.  Since the veteran's claim for service 
connection for PTSD is clearly not related to combat, his own 
statements are insufficient to establish an inservice 
stressor; rather the stressor must be corroborated by service 
records or by other credible evidence.  Doran v. Brown, 6 
Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Review of the veteran's service medical records discloses no 
evidence that the veteran was the victim of any assault 
and/or battery in service, and there is otherwise no 
corroborating evidence that the reported assaults/batteries 
actually occurred.  Therefore the in service stressor upon 
which the veteran's claim for service connection for PTSD is 
based has not been verified.  Since there is no definite 
diagnosis of PTSD and since the veteran's reported stressors 
have not been verified, service connection for PTSD is not 
warranted.  

However, the veteran has reported that he was evaluated by a 
psychologist during service and then discharged, in part, 
because of psychiatric symptoms.  The service medical records 
do show a referral to a mental health facility during the 
veteran's brief period of service, which is indicative of the 
fact that his unit commander thought he was in need of a 
psychiatric consultation.  Moreover, the veteran was 
clinically noted to have psychiatric symptomatology in March 
and April 1995, just a few months after service discharge.  
Additionally, he was diagnosed as having an dysthymic 
disorder on a VA psychiatric examination in September 1995, 
less than a year after service, and the examining physician 
on that occasion clearly attributed the veteran's psychiatric 
symptoms to service.  A mood disorder was diagnosed after a 
VA psychological assessment in May 1997 and a depressive 
disorder was diagnosed after a VA psychological examination 
in September 1999.  All of these diagnoses constitute 
acquired psychiatric disorders for which service connection 
may be granted.  While the veteran was also diagnosed as 
having a personality disorder, such a disorder may coexist 
with an acquired psychiatric disability such as a dysthymic 
disorder, a depressive disorder, or a mood disorder.  The 
Board further notes that the VA psychologist who examined the 
veteran in September 1999 did not believe that his 
psychiatric symptoms were attributable to service.  However, 
that examiner did not have access to the veteran's clinical 
records.  Considering the apparent need for a psychiatric 
consultation in service, and clinical documentation of 
acquired psychiatric pathology soon after service, and the 
one medical opinion linking a current acquired psychiatric 
disorder to service, the Board is of the opinion that the 
preponderance of the evidence indicates that the veteran 
developed an acquired psychiatric disorder in service, and 
service connection for this disability is therefore 
warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


